Judgment of the Supreme Court, New York County (John A. K. Bradley, J.), rendered on September 8, 1988, convicting defendant, after a jury trial, of two counts of robbery in the second degree and sentencing him to concurrent indeterminate terms of imprisonment of 7 to 14 years, unanimously affirmed.
Complainant was robbed by several persons in front of the Prince George Hotel. A week later, the complainant returned with the police and identified the defendant and three others. The defendants were brought back to the precinct where the complainant again identified them. The complainant’s in-court identification of defendant did not require an independent source because of the station house showup. "It was not an improper police-arranged showup at the precinct serving as an initial identification, the unreliability of which is well established”, but a confirmatory identification. (People v Nixon, 162 AD2d 225.)
Defendant’s remaining contentions are either unpreserved for appellate review, meritless or constitute harmless error.
Concur — Murphy, P. J., Milonas, Asch and Smith, JJ.